Citation Nr: 0123411	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to exposure to Agent Orange.

2.  Entitlement to special monthly compensation based on 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2000, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for peripheral 
neuropathy claimed as secondary to exposure to Agent Orange 
and entitlement to special monthly compensation due to being 
housebound.  The veteran subsequently perfected an appeal of 
that decision.

In September 2001 the veteran's accredited representative 
requested that consideration of the veteran's appeal be 
advanced on the docket due to his terminal illness.  This 
motion was granted in September 2001.

In statements of record the veteran raises claims of 
entitlement to an effective prior to October 26, 1994, 
pursuant to the holdings in Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) and Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175 (N.D. Cal. 1999) for an award of service connection for 
chloracne secondary to Agent Orange exposure, entitlement to 
a rating greater than 50 percent for PTSD, and entitlement to 
service connection for Diabetes Type II claimed as secondary 
to exposure to Agent Orange.  These issues have not been 
developed by the RO and are referred to the RO for 
appropriate disposition.


REMAND

While the veteran's claims were pending, the law governing 
development of claims was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000); codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition, to eliminating the 
well-groundedness requirement, the statute also amplified the 
duty to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claims.  

Review of the record reveals that the veteran has been seen 
by multiple private physicians in connection with his 
peripheral neuropathy and assertions of being housebound.  
However, it does not appear that all the records of these 
private physicians have been requested or obtained for review 
and inclusion in the claims file.  Specifically, the records 
of Drs. Van Diepen, Elliott, Ram, Starza, Afshar, Pearl, 
Cunha, and Cerbone should be obtained, along with the VA 
treatment records from the West Palm Beach, Florida, VA 
Medical Center.

Moreover, the Board notes that the first diagnosis of 
peripheral neuropathy is in 1997, well after service and the 
one year presumptive period for this disorder under the 
regulations.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
However, the veteran asserts that earlier symptoms and 
diagnoses were really manifestations of his subsequently 
diagnosed peripheral neuropathy.  There is no medical opinion 
on this question of record, although several of his private 
physicians indicate that he has peripheral neuropathy 
probably related to his Agent Orange exposure, without 
supporting this conclusion given the lapse of time between 
his diagnosis and his exposure.  Accordingly, the Board finds 
that further medical evidence is necessary, and a VA 
examination and opinion should be scheduled and obtained.  

The Board notes that in June 2000 the veteran failed to 
report for a scheduled VA examination asserting that he could 
not leave his house due to illness.  Despite this assertion 
the Board notes several private physician's statements 
indicating that the veteran was seen in June 2000 and in 
fact, the veteran went to a VA clinic in July 2000.  Given 
that he has failed to report for prior examinations, the 
veteran should be notified of the consequences of failing to 
report for the scheduled examination.  38 C.F.R. § 3.655 
(2000).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.   The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who treated 
him for his peripheral neuropathy or who 
have addressed his being housebound.  
Following receipt of such information, 
and duly executed authorization for the 
release of private medical records, the 
RO should request that all identified 
health care providers, whose treatment 
records are not already of record, 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for 
peripheral neuropathy.  Specifically, the 
RO should obtain records from Drs. Van 
Diepen, Elliott, Ram, Starza, Afshar, 
Pearl, Cunha, and Cerbone, whose 
addresses are in the record.

2.  The RO should also attempt to secure 
copies of all VA outpatient or 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in West Palm Beach, 
Florida, from January 2000.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the new regulations is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
law and regulations are fully complied 
with and satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)). 

4.  Upon completion of the above and 
association of any records obtained with 
the claims file, the RO should accord the 
veteran a neurological examination.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide opinions as to 
whether the veteran has acute or subacute 
peripheral neuropathy, the approximate 
date of onset of any diagnosed peripheral 
neuropathy, and as to whether any current 
peripheral neuropathy is etiologically 
related to the veteran's active service 
and/or the result of exposure to agent 
orange therein.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

5.  The veteran should also be scheduled 
for a VA examination to assess if he is 
housebound, and if so, which of his 
disorders contribute to his being 
housebound.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


